Citation Nr: 0009188	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Determination of the proper initial rating for residuals of a 
left eye laceration.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 through 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a June 1998 rating 
decision of the Department of Veterans' Affairs (hereinafter 
"VA") Regional Office in St. Louis, Missouri (hereinafter 
"RO").  


REMAND

On the initial examination for service the veteran's left eye 
visual acuity was 20/70 correctable to 20/20.  The service 
medical records reflect that he sustained a laceration of his 
conjunctiva and upper lid of his left eye in December 1967.  
Examination during hospitalization in February 1968 revealed 
left eye vision corrected to 20/20 and there was a well 
healed eschar over the left upper lid and superior 
conjunctiva.  The slit lamp and funduscopic examinations were 
normal except for the presence of a small leukoma in the 
inferior one third of the left cornea.  The remainder of the 
examination was within normal limits.  Visual acuity of the 
left eye at the time of separation from service was 20/70 
correctable to 20/20. 

In June 1998, the RO granted service connection for residuals 
of left eye laceration, assigned a noncompensable rating and 
the veteran filed an appeal.  The veteran has also claimed 
that he has a loss of left eye vision that is related to his 
service connected disability.  The U.S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereinafter "the Court") 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition, noting that a claim for an increased 
rating is a new claim.  The Court held that the distinction 
between an original rating and a claim for an increased 
rating was important in terms of determining the evidence 
that can be used to decide whether the original rating on 
appeal was in error.  The Court also noted that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice know as "staged 
ratings". Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the veteran is entitled to consideration of his 
claim pursuant to Fenderson.  Accordingly, the issue on 
appeal has been recharacterized as reflected on the title 
page.  

VA outpatient treatment records indicate the veteran was 
treated in January 1998 for complaints of blurred vision in 
the left eye since June.  The examining physician noted the 
veteran's history of eye trauma in 1967 and a motor vehicle 
accident in 1990.  The veteran claimed that his left eye 
popped out when he blew his nose one day after the accident 
in 1990.  It was noted that this turned out to be a 
hemorrhage.  The diagnosis included history of left ocular 
trauma in 1967 and no active ocular pathology seen to explain 
his symptoms.  In April 1998, the veteran underwent a VA 
examination.  The examining physician found visual acuity in 
both eyes to be 20/40, uncorrected.  Slit lamp examination 
revealed clear conjunctiva and clear corneal reactions, 
normal looking iris, pupil and clear lens.  The examining 
physician diagnosed a normal eye examination, except for 
possibly refractive error and presbyopia.  VA records in June 
1998 note the veteran's complaints of loss of 2/3 of his left 
eye vision.  A later June entry noted that the veteran had 
returned from the "MU" surgical suite and that he denied 
pain upon his return to the VA.  July 1998 records indicate 
retinal detachment left status post repair and scleral bulge 
in June 1998.  The "MU" reports of treatment are not of 
record.  Additional VA outpatient treatment records in July 
1998 note the assessment was status post scleral buckling 
procedure and "looks good."  None of the examining 
physicians discussed the connection, if any, between the 
current findings, the surgery and the veteran's service-
connected left eye laceration. 

The Board concludes, after a thorough review of the veteran's 
claims file, that there is insufficient information and 
detail from which to ascertain the current nature and extent 
of the veteran's service-connected residuals of left eye 
laceration.  It is also unclear from the record whether the 
June 1998 retinal surgery was performed at a VA facility or a 
private facility.  No matter where the surgery was performed, 
the record does not contain records or reports of the 
surgery.  Furthermore, none of the physicians who examined or 
treated the veteran related any current vision problems to 
his service-connected left eye disorder.  Accordingly, the 
Board believes additional development is necessary prior to a 
final determination on this issue.  

In light of the foregoing, this case is REMANDED to the RO 
for the following development:  

1.  The RO should ask the veteran to 
identify all sources of medical 
treatment for his left eye and to 
provide signed authorizations for 
release to VA of private medical records 
in connection with each non-VA source 
identified.  The RO should obtain any 
such private treatment records and any 
additional VA medical records, not 
already on file including the treatment 
records where the June 1998 retinal 
detachment repair surgery was performed, 
and incorporate them into the claims 
folder.  

2.  The RO should then schedule the 
veteran for an appropriate VA 
examination to determine the nature and 
extent of the residuals of his service 
connected left eye laceration.  The 
claims file and a copy of this remand 
should be made available to the examiner 
for review prior to the examination.  
All necessary tests should be performed.  
The examiner is requested to provide an 
opinion identifying the residuals of the 
veteran's service-connected left eye 
laceration.  This opinion should be 
based upon a review of the material 
contained in the claims file and any 
additional records that are obtained as 
well as a current examination.  The 
examiner is specifically requested, if 
possible, to: identify all clinical left 
eye findings, if any; and provide an 
opinion whether these residuals and the 
retinal surgery performed in June 1998 
are as likely as not related to the left 
eye injury in service.  The examiner is 
requested to discuss the severity of any 
findings due to the veteran's service-
connected left eye injury.  All 
findings, opinions, and bases therefor 
should be set forth in detail.  

3.  The RO should carefully review the 
claims file to ensure that the 
development requested above has been 
completed.  Any additional development 
required should be undertaken.  The RO 
should then readjudicate the claim for a 
higher initial rating giving 
consideration to all applicable 
regulations and diagnostic codes.  If 
the determination remains adverse to the 
veteran, both he and his representative 
should be provided with a Supplemental 
Statement of the Case, and afforded an 
opportunity in which to respond before 
the record is returned to the Board for 
further adjudication.

The purpose of this REMAND is to obtain additional 
development, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




